PER CURIAM.
Isiah Nazareth Fields seeks review of Fields v. State, 575 So.2d 1377 (Fla. 5th DCA 1991), which expressly conflicts with Scott v. State, 574 So.2d 247 (Fla. 2d DCA 1991).* The district court in this case allowed legal constraint points to be assessed for each offense committed while the defendant was under legal constraint. We recently rejected the use of a multiplier in assessing legal constraint points in Flowers v. State, 586 So.2d 1058 (Fla.1991).
Accordingly, we quash the opinion below and vacate Fields’s sentence. We remand for resentencing with instructions to recalculate Fields’s scoresheet consistent with our opinion in Flowers.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.

 We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.